Name: COMMISSION REGULATION (EC) No 2203/96 of 18 November 1996 determining the extent to which applications lodged in November 1996 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 19 . 11 . 96 EN Official Journal of the European Communities No L 294/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2203/96 of 18 November 1996 determining the extent to which applications lodged in November 1996 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 October to 31 december 1996 shall be accepted, per country of origin , up to the percentages indicated . Article 2 This Regulation shall enter into force on 19 November 1996 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as amended by Regulation (EC) No 1929/96 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products; whereas, therefore , reduction percentages should be fixed for certain of the quantities applied for the period 1 October to 31 December 1996, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 163, 14. 7. 1 995, p. 5 . (2 OJ No L 254, 8 . 10 . 1996, p. 29 . A N N E X No L 294/2 C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tv ia Re pu bl ic of Li th ua ni a C N co de s 0 4 0 2 10 19 0 4 0 2 21 19 04 05 10 11 0 4 0 5 10 19 B ut te r 0 4 0 6 C he es es 04 02 10 19 04 02 21 19 04 05 10 B ut te r 04 06 ex 04 02 29 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 0 4 0 6 04 02 99 11 in % 2, 1 2, 1 10 0,  3, 7 2, 6 7, 6  1, 8 2,  44 ,4  I EN | Official Journal of the European Communities 19 . 11 . 96